Fahey and Gorski, JJ. (dissenting in part).
We respectfully dissent in part and would modify the order by denying that part of the motion of defendant Amherst Paving, Inc. (Amherst Paving) seeking summary judgment dismissing “the action” against it. In our view, Amherst Paving failed to establish as a matter of law that it did not owe plaintiffs’ decedents a duty of care. As noted by the majority, the accident occurred after Amherst Paving began to repave the subject roadway but before it had completed the repaving. When defendant County of Erie (County) interrupted Amherst Paving’s repaving work prior to the accident, the height of the roadway was elevated in certain areas from 4 to 41/2 inches above the height of the shoulder of the roadway.
In support of its motion, Amherst Paving submitted the deposition testimony of an engineer employed by the County, who acknowledged that a height differential of from 4 to 4V2 inches between the roadway and the shoulder thereof would be “cause [for] concern” because a vehicle could “drop-off’ the roadway. In addition, the submissions of Amherst Paving in support of the motion establish that it was aware that there was a problem with the shoulder of the roadway prior to the date of the accident, inasmuch as that problem was the stated reason for the interruption by the County of Amherst Paving’s repaving work. “Viewing the evidence in the light most favorable to the nonmoving parties, as we must” (Graziadei v Mohamed, 23 AD3d 1100, 1101 [2005]), we conclude that by its own submissions Amherst Paving raised a triable issue of fact precluding summary judgment (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). It is well established that a defendant “who undertakes to render services and then negligently creates or exacerbates a dangerous condition may be liable for any resulting injury” (Espinal v Melville Snow Contrs., 98 NY2d 136, 141-142 [2002]; see Church v Callanan Indus., 99 NY2d 104, 111 [2002]), and we conclude herein that there is an issue of fact whether Amherst Paving was negligent in creating a dangerous condition by performing some of its contractual duties and by leaving the roadway in a less safe condition, fully aware of the problem it was leaving behind (cf. Church, 99 NY2d at 112). Present—Smith, J.E, Lunn, Fahey, Pine and Gorski, JJ.